       Case 5:20-cv-03000-BMS Document 1 Filed 06/22/20 Page 1 of 24




               IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                             :
JoBeth Kissinger,            :             Civil Action No.
                  Plaintiff  :
                             :             Jury Trial Demanded
              v.             :
                             :
The Mennonite Home, d/b/a :
Mennonite Home Communities, :
  Dan Mortensen, and         :
  Kimberly Blessing,         :
                  Defendants :

                          FEDERAL COMPLAINT


                                INTRODUCTION

      Plaintiff, JoBeth Kissinger, by and through her attorneys, TRIQUETRA LAW,

brings this Complaint against Defendant Mennonite Home Communities

(“Mennonite Home”) because Mennonite Home unlawfully terminated Plaintiff’s

employment because of her disability and interfered with her rights to Family

Medical Leave under the law.

      This action is brought pursuant to Family Medical Leave Act (FMLA), the

Americans with Disabilities Act (ADA). Plaintiff brings this action against the

individual Defendants, Dan Mortensen, and Kimberly Blessing for their individual

violations of FMLA.



                                                                     Page 1 of 24
         Case 5:20-cv-03000-BMS Document 1 Filed 06/22/20 Page 2 of 24




                                   JURISDICTION

1.     The jurisdiction of this Court over Counts One through Eight of this

controversy is based upon federal question jurisdiction pursuant to 28 U.S.C. §

1331 in that this District Court has original jurisdiction of all civil actions arising

under the laws of the United States.

2.     The federal law to be enforced in Counts I, II, III, IV, V, & VI is the Family

and Medical Leave Act of 1993, 29 U.S.C. § 2601, et seq.

3.     The federal law to be enforced in Counts VII & VIII is the Americans with

Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq.

4.     The jurisdiction of this Court over Counts IX and X of this controversy is

based on supplemental jurisdiction pursuant to 28 U.S.C. §1367(a).

5.     The law to be enforced in Counts IX and X is the Pennsylvania Human

Relations Act (“PHRA”), 43 P.S. §951 et seq.

                                       VENUE

6.     Venue is appropriate in this district pursuant to 28 U.S.C. § 1391(b) in that a

substantial part of the events or omissions giving rise to the claim occurred in this

judicial district.

                               PARTIES AND AGENTS

7.     Plaintiff JoBeth Kissinger (“Ms. Kissinger”, “Plaintiff” or “Plaintiff

Kissinger”) is an adult citizen of the Commonwealth of Pennsylvania who resides



                                                                           Page 2 of 24
       Case 5:20-cv-03000-BMS Document 1 Filed 06/22/20 Page 3 of 24




in Lancaster County, Pennsylvania.

8.    Defendant Mennonite Home Communities (“Mennonite Home” or

“Defendant Mennonite Home”) is a retirement home community, operating

Lancaster County.

9.    Defendant Dan Mortensen (“Defendant Mortensen”) is an individual

employer for the purposes of FMLA enforcement and resides Lancaster County,

Pennsylvania.

10.   Defendant Kimberly Blessing (“Defendant Blessing”) is an individual

employer for the purposes of FMLA enforcement and resides Lancaster County,

Pennsylvania.

11.   Mennonite Home headquarters and principal place of business is located at

1520 Harrisburg Pike, Lancaster, PA 17601.

12.   Dan Mortenson was the Vice President of Operations for Defendant and he

was instrumental in terminating Plaintiff in violation of FMLA and the ADA.

13.   Kimberly Blessing was the      Vice President of Human Resources and

Operational Development for Defendant and she was instrumental in terminating

Plaintiff in violation of FMLA and the ADA.

14.   Defendant Mennonite Home is an employer within the meaning of the

Family Medical Leave Act (FMLA), 29 U.S.C. § 2611(4)(A)(i); 29 C.F.R. §

825.104(a).



                                                                      Page 3 of 24
         Case 5:20-cv-03000-BMS Document 1 Filed 06/22/20 Page 4 of 24




15.     Defendant Mennonite Home is an employer within the meaning of the

Americans with Disabilities Act (ADA), 42. U.S.C. § 12111(5)(A).

16.     Defendant Mortensen is an employer within the meaning of the Family

Medical Leave Act (FMLA), 29 U.S.C. § 2611(4)(A)(ii)(I).

17.     Defendant Blessing is an employer within the meaning of the Family

Medical Leave Act (FMLA), 29 U.S.C. § 2611(4)(A)(ii)(I).

18.     Defendant Mennonite Home employed Plaintiff from approximately July 17,

2000 through August 3, 2017 (“Plaintiff’s period of employment”).

19.     Plaintiff worked at Defendant Mennonite Home at the Lancaster location,

located in Lancaster County, Pennsylvania.

                   EXHAUSTION OF ADMINISTRATIVE REMEDIES

20.     To exhaust claims under both state law, Plaintiff had to file her Complaint

within 180 days of her termination.

21.     Plaintiff was terminated on August 3, 2017.

22.     One Hundred and Eighty (180) days following August 3, 2017 is January 30,

2018.

23.     Plaintiff submitted her signed PHRC discrimination questionnaire on

December 29, 2017.

24.     Pursuant to PHRC Regulations the verified discrimination questionnaire was

accepted and filed as a Complaint and docketed PHRC No. 201702359.



                                                                        Page 4 of 24
        Case 5:20-cv-03000-BMS Document 1 Filed 06/22/20 Page 5 of 24




25.   Plaintiff authorized dual her PHRC complaint to be dual filed with the

EEOC, which was entered as EEOC No. 17F201960557.

          WILLFUL VIOLATIONS OF THE FAMILY MEDICAL LEAVE ACT

26.   Plaintiff has three years to file a civil complaint against an FMLA employer

for willful violations of the Plaintiff’s rights under FMLA.

27.   A willful violation is where an employer either knew or showed reckless

disregard for the matter of whether his or her conduct was prohibited by the

FMLA.

28.   Defendant Dan Mortensen worked for 13 years at the University of Valley

Forge in Phoenixville, most recently as the Executive Vice President.

29.   Defendant Mortensen served in various Vice President roles including

Student Life, Finance and Development at the University of Valley Forge.

30.   Defendant Mortensen supervised and managed facilities, housekeeping,

laundry, marketing, residential living, and dining services at the University of

Valley Forge.

31.   Given Defendant Mortensen’s extensive supervisor and director level of

experience, he knew or should have known that his conduct was in violation of the

FMLA.

32.   Defendant Mortensen knew or should have known that the Plaintiff's

absences from work were for FMLA-qualifying reason, yet it punished her for



                                                                        Page 5 of 24
         Case 5:20-cv-03000-BMS Document 1 Filed 06/22/20 Page 6 of 24




those absences by placing her on a performance improvement plan related to

attendance.

33.     Defendant Mortensen knew or should have known that the Plaintiff's

absences from work were for FMLA-qualifying reason, yet it punished her for

those absences by terminating her.

34.     Defendant Mortensen placed Plaintiff on the performance improvement plan

as soon as she returned from personal leave, which should have been characterized

and designated as protected time off under the Family Medical Leave Act.

35.     Defendant Mortensen terminated Plaintiff on August 3, 2017, on two short

weeks after Plaintiff’s return from leave on July 18, 2017, and two and a half short

weeks after Defendant Mortensen placed Plaintiff on a performance improvement

plan.

36.     Defendant Mortensen was made aware of Plaintiff’s disability when he

started his employment at Mennonite Home.

37.     Despite Defendant Mortensen’s knowledge of Plaintiff’s disability he acted

to punish Plaintiff for taking leave by placing her on a performance improvement

plan.

38.     Despite Defendant Mortensen’s knowledge of Plaintiff’s disability he acted

to punish Plaintiff for taking leave by terminating Plaintiff.

39.     Defendant Blessing is the Vice President of Human Resources and



                                                                         Page 6 of 24
         Case 5:20-cv-03000-BMS Document 1 Filed 06/22/20 Page 7 of 24




Organizational Development for Mennonite Home and has filled that position

since 2016.

40.     Defendant Blessing served as Mennonite Home Director of Human

Resources from 2011 to 2016.

41.     Given Defendant Blessing’s extensive supervisor and director level of

experience, she knew or should have known that his conduct was in violation of

the FMLA.

42.     Defendant Blessing knew or should have known that the Plaintiff's absences

from work were for FMLA-qualifying reason, yet it punished her for those

absences by placing her on a performance improvement plan related to attendance.

43.     Defendant Blessing knew or should have known that the Plaintiff's absences

from work were for FMLA-qualifying reason, yet it punished her for those

absences by terminating her.

44.     Defendant Blessing terminated Plaintiff on August 3, 2017, on two short

weeks after Plaintiff’s return from leave on July 18, 2017, and two and a half short

weeks after Defendant Blessing placed Plaintiff on a performance improvement

plan.

45.     Defendant Blessing was the employer who was in the best position to

designate Plaintiff’s leave as protected time off under the FMLA as she has been

made intimately aware of Plaintiff’s disability since December 2016.



                                                                         Page 7 of 24
         Case 5:20-cv-03000-BMS Document 1 Filed 06/22/20 Page 8 of 24




                        ADDITIONAL FACTUAL ALLEGATIONS

46.     Mennonite Home employs 50 or more employees for each working day

during each of 20 or more calendar weeks in the current or preceding calendar

year.

47.     At all times relevant to this Complaint, Defendants Blessing and Mortensen

acted directly or indirectly as s supervisor of Plaintiff Kissinger, in the interest of

Defendant Mennonite Home.

48.     At all times relevant to this Complaint, Defendants Blessing and Mortensen

were responsible in whole or in part for violating Plaintiff Kissinger’s rights and

protections under the Family Medical Leave Act, while acting on behalf of

Defendant Mennonite Home interests.

49.     Defendant Mennonite Home hired Plaintiff Kissinger on July 17, 2000.

50.     Defendant Mennonite Home employed Plaintiff Kissinger for at least 12

months before she tried to exercise her right to FMLA.

  DEFENDANT HIRES AND PROMOTES PLAINTIFF BEFORE SHE DISCLOSES MAJOR
                        HEALTH CONDITION AND DISABILITY

51.     Defendant hired Plaintiff as a fulltime employee with the title of Dining

Service Supervisor on July 17, 2000.

52.     On or about 2010, Defendant promoted Plaintiff to Director of Dining

Services.

53.     Plaintiff was a salaried employee.


                                                                           Page 8 of 24
         Case 5:20-cv-03000-BMS Document 1 Filed 06/22/20 Page 9 of 24




54.     Plaintiff regularly worked flexible hours to meet the needs of the workplace.

55.     Plaintiff regularly communicated with her staff to meet the needs of her

employees.

56.     Plaintiff would regularly respond to questions from staff, whether she was

on site or off site.

57.     None of Plaintiff’s subordinates complained about not being able to reach

Plaintiff when she was working for Defendant.

  KISSINGER     EXPERIENCES SERIOUS HEALTH CONDITION THAT LIMIT SEVERAL
                            MAJOR LIFE ACTIVITIES

58.     Plaintiff Kissinger told John Sauder, her then supervisor that she suffered

from depression and anxiety on or about August 2016.

59.     Plaintiff Kissinger met with John Sauder on a bi-weekly basis on Thursdays

and discussed her supervision of Dining Services.

60.     Plaintiff and John Sauder also discussed Plaintiff’s depression and anxiety

on a regular basis.

61.     During this time Plaintiff did not request any extended time off during this

time.

62.     During the period that John Sauder supervised Plaintiff, there were no

restrictions on her time.

63.     During the period that John Sauder supervised Plaintiff, Plaintiff regularly

flexed her hours and would merely notify her staff that she was out of the building.


                                                                           Page 9 of 24
         Case 5:20-cv-03000-BMS Document 1 Filed 06/22/20 Page 10 of 24




64.     During the period that John Sauder supervised Plaintiff, John Sauder never

informed Plaintiff that this practice as a problem for Mennonite Home or her staff.

65.     In December 2016, John Sauder was promoted to replace the outgoing

President Nelson Kling.

66.     In December 2016, Kimberly Blessing took over temporary supervision of

Plaintiff Blessing.

67.     Defendant Blessing was aware Plaintiff Kissinger was suffering with

depression and anxiety.

68.     As early as December 2016, Plaintiff Kissinger told Defendant Blessing that

she as taking medication for the depression and anxiety.

69.     Plaintiff Kissinger told Defendant Blessing that she was taking medication

to address the symptoms of her mental health condition.

70.     Plaintiff met with Defendant Blessing only once a month, which usually fell

on the fourth Thursday of each month.

71.     In March 23, 2017 Plaintiff Kissinger gave Defendant Blessing a list of her

medications.

72.     A week later, Blessing told Plaintiff she checked with her father, a

pharmacist, and he informed her, Plaintiff had a lot of medication changes at one

time.




                                                                        Page 10 of 24
          Case 5:20-cv-03000-BMS Document 1 Filed 06/22/20 Page 11 of 24




73.   Plaintiff informed Defendant Blessing that she was following doctor’s

orders.

74.   Plaintiff Kissinger was able to continue to perform the essential functions of

her job.

75.   Plaintiff Kissinger flexed her time as a salaried employee, to attend doctor’s

visits until July 2017.

76.   On June 5, 2017, Plaintiff called via telephone and spoke with Defendant

Blessing at 7:30 a.m. and she stated that she had something personal going on with

one of her children and told Defendant Blessing, “I don’t know if I need to take

FMLA, I don’t know what to do. This is too much. I need to take leave. Now with

everything that’s been going on I just need to take leave.” Defendant Blessing

stated, “Don’t worry I will put you on personal leave.” She never explained the

options Plaintiff had or her rights under federal law.

77.   Defendant Blessing never objected to the scheduled doctor’s meetings until

July 2017.

78.   Defendant Blessing never required Plaintiff Kissinger to report back as to

when she returned to the worksite until July 2017.


79.   Plaintiff knew Defendant Mennonite Home only provided 30 days of

personal leave.




                                                                        Page 11 of 24
       Case 5:20-cv-03000-BMS Document 1 Filed 06/22/20 Page 12 of 24




80.   Plaintiff called Defendant Blessing on the phone in early July 2017 as the

30-day deadline approached.


81.   After several phone calls Defendant Blessing gave Plaintiff permission to

stay off campus and off the job until Tuesday July 18, 2017.


   KISSINGER   REQUESTS AN ACCOMMODATION OF TAKING TIME OFF WORK TO
                  ADDRESS HER MENTAL HEALTH CONDITION

82.   On or about June 5, 2017 Plaintiff Kissinger called Defendant Blessing to

inform her of a need for leave related to family members and Plaintiff Kissinger’s

chronic mental health condition.

83.   Plaintiff Kissinger asked Defendant Blessing if she should take FMLA.

84.   Defendant Blessing declined to grant Plaintiff Blessing her requested FMLA

leave and instead placed her on “personal leave.”

85.   Plaintiff Kissinger left work with plans to return later in the summer.

86.   Plaintiff Kissinger returned to work on July 18, 2017.

  DEFENDANTS RETALIATE AND DISCRIMINATE AGAINST PLAINTIFF KISSINGER

87.   Defendant’s policy required a three-step progressive discipline process - 1st a

verbal warning, 2nd a written warning, 3rd termination.

88.   Immediately upon returning Defendants Blessing and Mortensen placed

Plaintiff Kissinger on a Performance Improvement Plan (“PIP”).

89.   Defendant never gave Plaintiff a verbal warning or a written warning before



                                                                         Page 12 of 24
       Case 5:20-cv-03000-BMS Document 1 Filed 06/22/20 Page 13 of 24




placing her on the PIP.

90.   Six items were listed on the PIP, including informing Mennonite Home of

the EAP sessions with her therapist

91.   The alleged rationale for the PIP was assist Plaintiff in updating her on the

activities of her department.

92.   The PIP also required Plaintiff Kissinger to attend the Defendant’s

Employee Assistance Program.

93.   The Defendants advised Plaintiff that they would receive a record of

Plaintiff’s attendance at the Employee Assistance Program.

94.   The PIP was to be in effect for six months.

95.   Plaintiff was told to be physically present in the worksite from 8:00 to 4:30

and to seek Defendant Mortensen’s approval if her schedule varied from 8:00-4:30

schedule.

96.   Before going on leave and before informing Defendant Blessing that

Plaintiff has a mental health condition, Plaintiff’s schedule varied and she was not

required to report her physical hours at the workplace.

 PLAINTIFF WAS TREATED LESS FAVORABLY THAN        OTHER DIRECTORS WHO DID
                        NOT HAVE MENTAL HEALTH DISABILITIES

97.   Other salaried employees, with titles of director, were not placed on

Performance Improvement Plans and were not required to report variations from

their daily schedule.

                                                                        Page 13 of 24
       Case 5:20-cv-03000-BMS Document 1 Filed 06/22/20 Page 14 of 24




98.   Shaun Metzler, the Director of Dining Services for Independent Living, was

not required to report hours of physical attendance at the workplace.

99.   Shaun Metzler was not placed on a performance improvement plan.

100. Shaun Metzler did not have a disability that he disclosed to Defendant.

101. Shaun Metzler did not request a leave from work related to a serious health

condition.

102. Leslie Groff, the Director of Facilities, was not required to report hours of

physical attendance at the workplace.

103. Leslie Groff was not placed on a performance improvement plan.

104. Leslie Groff did not have a disability that she disclosed to Defendant.

105. Leslie Groff did not request a leave from work related to a serious health

condition.

106. Kathy Markward, the Director of Community Life was not required to report

hours of physical attendance at the workplace.

107. Kathy Markward was not placed on a performance improvement plan.

108. Kathy Markward did not have a disability that she disclosed to Defendant.

109. Kathy Markward did not request a leave from work related to a serious

health condition or as an accommodation for a disability.




                                                                        Page 14 of 24
       Case 5:20-cv-03000-BMS Document 1 Filed 06/22/20 Page 15 of 24




  PLAINTIFF ARRIVES LATE BECAUSE HER OFFICE IS NOT READY AND CALLS OFF
                  BECAUSE OF HER MENTAL HEALTH DISABILITY

110. On July 31, 2017, Plaintiff Kissinger came into work late because of prior

arrangements related to moving furniture in her office.

111. Plaintiff Kissinger received emails about Benjamin Roberts not being able to

complete her office installation before she was scheduled to arrive at work.

112. Plaintiff came to work as soon as her office was scheduled to be available.

113. Plaintiff worked a full day after arriving at work by 10:00 a.m.

114. Prior to informing Defendant that she had a disability, this type of late arrive

would not have resulted in any adverse employment action.

115. On August 2, 2017, Kissinger called Defendant Blessing and left a message

that she was experiencing a side effect from the medication for her disability.

116. Plaintiff Kissinger called off work because of issues related to her disability.

    DEFENDANT TERMINATES PLAINTIFF     BECAUSE OF HER MENTAL HEALTH
          DISABILITY AND IN RETALIATION FOR HER TIME OFF REQUESTS

117. Defendant Mennonite Home terminated Plaintiff on August 3, 2017.

118. Defendant Mennonite Home acted by and through Defendants Blessing and

Mortensen.

119. Defendant Mennonite Home gave as the rationale for termination that

Plaintiff did not call in and inform the Defendant of her absences on July 31, 2017

and August 2, 2017.



                                                                         Page 15 of 24
        Case 5:20-cv-03000-BMS Document 1 Filed 06/22/20 Page 16 of 24




120. Defendant Mennonite Home characterized Plaintiff’s call offs as “no-

call/no-shows.”

121. Defendant Mennonite Home accused Plaintiff of violating the Performance

Improvement Plan signed on July 18, 2017 by Plaintiff.


122. Defendant Mennonite Home terminated Plaintiff Kissinger on August 3,

2017.

123. The alleged reason for the termination was Plaintiff’s failure to show up for

work on two days without notifying Mennonite Home.

124. On July 31, 2017, Plaintiff worked nine and a half hours .

125. On August 2, 2017 Plaintiff suffered an unexpected side effect to a new

mediation and was unable to attend work.

126. Plaintiff was a loyal eighteen-year employee of Defendant Mennonite

Home.

127. Plaintiff had not received any prior disciplinary action.

128. Defendant Mennonite Home terminated Plaintiff through their agents,

Defendants Mortensen, and Blessing, because of Plaintiff’s disability.

129. Defendant violated Plaintiff rights under the Family Medical Leave Act and

the American’s with Disabilities Act when Defendant terminated Plaintiff.




                                                                         Page 16 of 24
        Case 5:20-cv-03000-BMS Document 1 Filed 06/22/20 Page 17 of 24




                                 JURY DEMAND

                                CAUSES OF ACTION

                                    COUNT I
                  RETALIATION FOR USE OF THE FAMILY MEDICAL
                                LEAVE (FMLA)
                            29 U.S.C. § 2601, ET SEQ
                       KISSINGER V. KIMBERLY BLESSING

130. The preceding paragraphs are incorporated by reference as if set forth in

their entirety.

131. Kissinger had a serious health condition that permitted her to take protected

time off under the Family Medical Leave Act.

132. Defendant Blessing retaliated Against Plaintiff by placing Plaintiff on a

Performance Improvement Plan because of her request for protected time off under

the Family Medical Leave Act.

133. Defendant Blessing retaliated Against Plaintiff by terminating       Plaintiff

because of her request for protected time off under the Family Medical Leave Act.

                                COUNT II
        RETALIATION FOR USE OF THE FAMILY MEDICAL LEAVE (FMLA)
                         29 U.S.C. § 2601, ET SEQ
                      KISSINGER V. DAN MORTENSEN

134. The preceding paragraphs are incorporated by reference as if set forth in

their entirety.

135. Kissinger had a serious health condition that permitted her to take protected

time off under the Family Medical Leave Act.

                                                                      Page 17 of 24
        Case 5:20-cv-03000-BMS Document 1 Filed 06/22/20 Page 18 of 24




136. Defendant Mortensen retaliated Against Plaintiff by placing Plaintiff on a

Performance Improvement Plan because of her request for protected time off under

the Family Medical Leave Act.

137. Defendant Mortensen retaliated Against Plaintiff by terminating Plaintiff

because of her request for protected time off under the Family Medical Leave Act.

                                   COUNT III
                  RETALIATION FOR USE OF THE FAMILY MEDICAL
                                LEAVE (FMLA)
                            29 U.S.C. § 2601, ET SEQ
                        KISSINGER V. MENNONITE HOME

138. The preceding paragraphs are incorporated by reference as if set forth in

their entirety.

139. Kissinger had a serious health condition that permitted her to take protected

time off under the Family Medical Leave Act.

140. Defendant Mennonite Home retaliated Against Plaintiff by placing Plaintiff

on a Performance Improvement Plan because of her request for protected time off

under the Family Medical Leave Act.

141. Defendant Mennonite Home retaliated Against Plaintiff by terminating

Plaintiff because of her request for protected time off under the Family Medical

Leave Act.




                                                                      Page 18 of 24
        Case 5:20-cv-03000-BMS Document 1 Filed 06/22/20 Page 19 of 24




                                   COUNT IV
                  WILLFUL VIOLATION OF THE FAMILY MEDICAL
                               LEAVE (FMLA)
                           29 U.S.C. § 2601, ET SEQ
                       KISSINGER V. MENNONITE HOME

142. The preceding paragraphs are incorporated by reference as if set forth in

their entirety.

143. Kissinger had a serious health condition that permitted her to take protected

time off under the Family Medical Leave Act.

144. Defendant interfered with Plaintiff Kissinger’s rights under the FMLA by

not characterizing and granting her rights to protected time off under the Family

Medical Leave Act.

145. Defendant Mennonite Home knew, or should have known, through its

agents, Kimberly Blessing and Dan Mortensen, that the actions they took to

interfere with Plaintiff’s rights under the Family Medical Leave Action were in

violation of the FMLA.

                                 COUNT V
          WILLFUL VIOLATION OF THE FAMILY MEDICAL LEAVE (FMLA)
                          29 U.S.C. § 2601, ET SEQ
                       KISSINGER V. DAN MORTENSEN

146. The preceding paragraphs are incorporated by reference as if set forth in

their entirety.

147. Kissinger had a serious health condition that permitted her to take protected

time off under the Family Medical Leave Act.

                                                                      Page 19 of 24
        Case 5:20-cv-03000-BMS Document 1 Filed 06/22/20 Page 20 of 24




148. Defendant retaliated against Plaintiff Kissinger’s under the FMLA by

placing her on a Performance Improvement Plan and terminating her.

149. Defendant Mortensen knew, or should have known, that the actions he took

to retaliate against Plaintiff’s for her trying to exercise her rights under the Family

Medical Leave Action were in violation of the FMLA.

                                 COUNT VI
          WILLFUL VIOLATION OF THE FAMILY MEDICAL LEAVE (FMLA)
                          29 U.S.C. § 2601, ET SEQ
                     KISSINGER V. KIMBERLY BLESSING

150. The preceding paragraphs are incorporated by reference as if set forth in

their entirety.

151. Kissinger had a serious health condition that permitted her to take protected

time off under the Family Medical Leave Act.

152. Defendant retaliated against Plaintiff Kissinger’s under the FMLA by

placing her on a Performance Improvement Plan and terminating her.

153. Defendant Blessing knew, or should have known, that the actions he took to

retaliate against Plaintiff’s for her trying to exercise her rights under the Family

Medical Leave Action were in violation of the FMLA.

                                     COUNT VII
  DISCRIMINATION BECAUSE OF PLAINTIFF IS DISABLED UNDER THE AMERICANS
                     WITH DISABILITIES ACT (ADA)
                       42 U.S.C. § 12101 ET SEQ.
                    KISSINGER V. MENNONITE HOME




                                                                          Page 20 of 24
        Case 5:20-cv-03000-BMS Document 1 Filed 06/22/20 Page 21 of 24




154. The preceding paragraphs are incorporated by reference as if set forth in

their entirety.

155. Plaintiff is disabled person for the purposes of the Americans with

Disabilities Act.

156. Plaintiff is qualified to perform the essential functions of her job, with or

without an accommodation.

157. Plaintiff requested an accommodation of time off to address the issues

related to her disability and the circumstances exacerbating her condition.

158. Defendant retaliated and discriminated against Plaintiff by placing her on a

Performance Improvement Plan and by terminating her.

159. Defendant violated the Americans with Disabilities Act when they acted

adversely towards her.

                                    COUNT VIII
  RETALIATION FOR REQUESTING AN ACCOMMODATION UNDER THE AMERICANS
                     WITH DISABILITIES ACT (ADA)
                        42 U.S.C. § 12101 ET SEQ.
                       KISSINGER V. MENNONITE HOME

160. The preceding paragraphs are incorporated by reference as if set forth in

their entirety.

161. Plaintiff is disabled person for the purposes of the Americans with

Disabilities Act.

162. Plaintiff is qualified to perform the essential functions of her job, with or



                                                                          Page 21 of 24
        Case 5:20-cv-03000-BMS Document 1 Filed 06/22/20 Page 22 of 24




without an accommodation.

163. Plaintiff requested an accommodation of time off to address the issues

related to her disability and the circumstances exacerbating her condition.

164. Defendant retaliated and discriminated against Plaintiff by placing her on a

Performance Improvement Plan and by terminating her.

165. Defendant violated the Americans with Disabilities Act when they acted

adversely towards her.

                                   COUNT IX
            DISCRIMINATION BECAUSE OF PLAINTIFF IS DISABLED UNDER THE
                      PENNSYLVANIA HUMAN RELATIONS ACT
                               43 P.S. §951 et seq.
                         KISSINGER V. MENNONITE HOME

166. The preceding paragraphs are incorporated by reference as if set forth in

their entirety.

167. Plaintiff is disabled person for the purposes of the Americans with

Disabilities Act.

168. Plaintiff is qualified to perform the essential functions of her job, with or

without an accommodation.

169. Plaintiff requested an accommodation of time off to address the issues

related to her disability and the circumstances exacerbating her condition.

170. Defendant retaliated and discriminated against Plaintiff by placing her on a

Performance Improvement Plan and by terminating her.



                                                                         Page 22 of 24
        Case 5:20-cv-03000-BMS Document 1 Filed 06/22/20 Page 23 of 24




171. Defendant violated the Pennsylvania Human Relations Act when they acted

adversely towards her.

                                     COUNT X
        RETALIATION FOR REQUESTING AN ACCOMMODATION UNDER THE
                  PENNSYLVANIA HUMAN RELATIONS ACT
                              43 P.S. §951 et seq.
                        KISSINGER V. MENNONITE HOME

172. The preceding paragraphs are incorporated by reference as if set forth in

their entirety.

173. Plaintiff is disabled person for the purposes of the Americans with

Disabilities Act.

174. Plaintiff is qualified to perform the essential functions of her job, with or

without an accommodation.

175. Plaintiff requested an accommodation of time off to address the issues

related to her disability and the circumstances exacerbating her condition.

176. Defendant retaliated and discriminated against Plaintiff by placing her on a

Performance Improvement Plan and by terminating her.

177. Defendant violated the Americans with Disabilities Act when they acted

adversely towards her.

       WHEREFORE, Plaintiff respectfully prays for judgment against All

Defendants as follows:




                                                                         Page 23 of 24
          Case 5:20-cv-03000-BMS Document 1 Filed 06/22/20 Page 24 of 24




a.     For a declaratory judgment that Defendant’s actions complained of herein
violate the FMLA, ADA and the PHRA;
b.     For injunctive and equitable relief prohibiting Defendant from engaging in
discriminatory practices;
c.     For a money judgment including monetary damages, including back pay and
benefits and front pay and benefits;
d.     For a money judgment including monetary damages for compensatory
damages for the violations of the FMLA, ADA and the PHRA;
e.     For a money judgment including punitive damages for violations of the
ADA;
f.     For pre-judgment interest;
g.     For reasonable attorneys’ fees, expert witness fees, and the costs and
expenses of this litigation; and
h.     For such other legal and equitable relief as the Court may deem just and
proper.
                                            TRIQUETRA LAW ®
                                            Respectfully submitted,

Dated: June 22, 2020                   ___________________________
                                            Sharon R. López
                                            PA ID 70605
                                            35 East Orange Street, Suite 301
                                            Lancaster, PA 17602
                                            (717) 299-6300 (Telephone)
                                            (717) 299-6338 (Fax)
                                            Lopez@TriquetraLaw.com




                                                                      Page 24 of 24
